Citation Nr: 0617688	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-12 008	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits for the support of his minor 
child (KG).    



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to August 
1968.  The appellant is the veteran's former spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 RO decision, which denied the 
appellant's claim for an apportionment of the veteran's VA 
disability compensation benefits for the support of his minor 
child (KG).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1964 to August 1968, and the appellant is his former spouse.

2.  On May 19, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification in the form of 
a letter from the appellant to the RO that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In this case, on May 19, 2006, the Board received 
notification in the form of a signed letter from the 
appellant to the RO, which expressed her desire to withdraw 
her appeal.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


